DETAILED ACTION
This Office Action is in response to Application filed 31 July 2020.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 cites “the normal level sate” on line 5. This is believed to be a typographical error and should read “the normal level state”.    The claim will be interpreted as such for the purposes of further examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sehgal et al. U.S. Patent App. Pub. 2016/0163397, hereinafter referred to as “Sehgal”.

Referring to claim 1, Sehgal discloses a memory controller of a memory system with memory die (See paragraphs 0016-0018). - A memory controller that controls a memory device, the memory controller comprising:
Sehgal discloses a media management layer (MML), also called flash transformation layer (FTL) that translates operations from host to flash memory (See paragraphs 0028-0029). Sehgal discloses the MML identifying and recording erratic bits which are used to evaluate the health of blocks (See paragraph 0029). - a flash translation layer configured to generate a device health descriptor based on device information received from the memory device; and
Sehgal discloses identifying bad blocks and a table for recording erratic bits of blocks (See paragraph 0003 and 0042). Sehgal discloses using memory health, such as erratic bits, for identifying blocks to be recycled (See paragraph 0048). - a bad block controller configured to generate a bad block table based on bad block information received from the memory device, and generate recycling information for recycling 

Referring to claim 7, Sehgal discloses recycling blocks where blocks are divided into pages and includes the erratic bits counts for the block level (See paragraphs 0033, 0046, 0048). Sehgal discloses blocks on respective planes (See paragraph 0031). -  The memory controller of claim 1, wherein the recycling information includes information on pages, except for a failed page in which an operation failed and pages adjacent to the failed page, among the pages in the bad blocks recorded in the bad block table.

Referring to claim 8, Sehgal discloses blocks on respective planes (See paragraph 0031). -  The memory controller of claim 7, wherein the pages adjacent to the failed page includes pages of planes adjacent to a plane to which the failed page belongs.

Referring to claim 10, Sehgal discloses detecting of health of the memory determines where data should be program and which blocks should be cycled (See paragraph 0016). -  The memory controller of claim 1, wherein the memory controller instructs that a program operation be performed on pages based on the recycling information.

Referring to claim 11, Sehgal discloses a method for a memory controller of a memory system with memory die (See paragraphs 0016-0018). - A method of operating a memory controller that controls a memory device, the method comprising:
	Sehgal discloses a media management layer (MML), also called flash transformation layer (FTL) that translates operations from host to flash memory (See paragraphs 0028-0029). Sehgal discloses the MML identifying and recording erratic bits which are used to evaluate the health of blocks (See paragraph 0029). - receiving device information from the memory device; generating a device health descriptor based on the device information; and
Sehgal discloses identifying bad blocks and a table for recording erratic bits of blocks (See paragraph 0003 and 0042). Sehgal discloses using memory health, such as erratic bits, for identifying blocks to be recycled (See paragraph 0048). - determining whether to recycle pages in bad blocks in the memory device based on the device health descriptor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal in view of Roberts, U.S. Patent App. Pub. 2020/0042208, hereinafter referred to as “Roberts”.

Referring to claim 2, Sehgal discloses all the limitations (See rejection of claim 1) except for The memory controller of claim 1, wherein the device health descriptor includes information related to a life of the memory device determined based on the number of reserved blocks in the memory device.  However, Sehgal does disclose the health information including estimated lifetime, endurance, or data retention of blocks (See Sehgal, paragraph 0042).
Roberts discloses a storage system that includes bad block management and flash management layer (See Roberts, paragraphs 0027, 0028, 0062, 0082, 0083).  Roberts discloses allocation of reserved blocks is used as an overall health metric (See Roberts, paragraph 0090-0091).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the memory controller with health information and recycling of pages of Sehgal with the use of allocation of reserved blocks as health metric of Roberts.  This would have been obvious to do because allocation of reserved blocks as a health metric represents a combination of capacity, performance and endurance implications (See Roberts, paragraph 0091).

Referring to claim 3, Sehgal and Roberts disclose all the limitations (See rejection of claim 2) including Sehgal discloses the health information including estimated lifetime and including erratic bits that occurring during operations (See 

Referring to claim 4, Sehgal and Roberts disclose all the limitations (See rejection of claim 2) including Roberts discloses health metric including the allocation of reserved blocks (See Roberts, paragraphs 0090-0091). - The memory controller of claim 2, wherein the information related to the life of the memory device determined based on the number of reserved blocks is determined based on a number of remaining reserved blocks, except reserved blocks used to replace the bad blocks, among the reserved blocks in the memory device.

Referring to claim 9, Sehgal and Roberts disclose all the limitations (See rejection of claim 3) including Sehgal discloses erase operations and determining if a program failure occurs a block can be cycled or retired (See Sehgal, paragraphs 0017 and 0052). - The memory controller of claim 3, wherein when the bad block recorded in the bad block table is classified as a erase fail bad block due to failure of the erase operations, the bad block controller generates the recycling information for the bad blocks recorded in the bad block table, except for memory blocks within a group to which the erase fail bad block belongs.
Referring to claim 12, Sehgal discloses all the limitations (See rejection of claim 11) except for The method of claim 11, wherein the device health descriptor includes information related to a life of the memory device determined based on the number of reserved blocks in the memory device.  However, Sehgal does disclose the health information including estimated lifetime, endurance, or data retention of blocks (See Sehgal, paragraph 0042).
Roberts discloses a storage system that includes bad block management and flash management layer (See Roberts, paragraphs 0027, 0028, 0062, 0082, 0083).  Roberts discloses allocation of reserved blocks is used as an overall health metric (See Roberts, paragraph 0090-0091).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the memory controller with health information and recycling of pages of Sehgal with the use of allocation of reserved blocks as health metric of Roberts.  This would have been obvious to do because allocation of reserved blocks as a health metric represents a combination of capacity, performance and endurance implications (See Roberts, paragraph 0091).

Referring to claim 13, Sehgal and Roberts disclose all the limitations (See rejection of claim 12) including Sehgal discloses the health information including estimated lifetime and including erratic bits that occurring during operations (See Sehgal, paragraphs 0038 and 0042). - The method of claim 12, wherein the device health descriptor further includes at least one of information related to a size of the device health descriptor, information related to a life of the memory device determined based on program and erase operations performed on the memory device or 

Referring to claim 14, Sehgal and Roberts disclose all the limitations (See rejection of claim 12) including Roberts discloses health metric including the allocation of reserved blocks (See Roberts, paragraphs 0090-0091). -   The method of claim 12, wherein the information related to the life of the memory device determined based on the number of reserved blocks is determined based on a number of remaining reserved blocks, except reserved blocks used to replace the bad blocks, among the reserved blocks in the device

Allowable Subject Matter
Claims 5, 6, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 9,646,721 to Michaud et al.
- Bad Block management
U.S. Patent 10,310,924 to Jei et al.

U.S. Patent App. Pub. 2016/0180959 to Darragh et al.
- Memory block cycling based on wear and data retention
U.S. Patent App. Pub. 2018/0165022 to Tomic et al.
- Health-aware garbage collection in memory system
U.S. Patent App. Pub. 2019/0258422 to Purkayastha
- Controlling flash translation layer recycle
U.S. Patent App. Pub. 2020/0034223 to Rori et al.
- Selective bad block untag and bad block reuse
U.S. Patent App. Pub. 2021/0173558 to Kashyap et al.
- Adaptive spare block usage in solid state drives

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        March 11, 2022